                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               NO. 5:21-CR-00101-D-1


                                             )
 UNITED STATES OF AMERICA                    )
                                             )
 V.                                          )                     ORDER
                                             )
                                             )
 SHAWN QUINN,
                                             )
    Defendant.
                                             )




       This matter came before the undersigned United States District Judge, upon motion filed

by defense counsel seeking an order to withdraw the Motion to Suppress and Incorporated

Memorandum of Law, filed on July 7, 2021 [D.E. 35].

       It is hereby Ordered that the Motion to Withdraw defendant's Motion to Suppress is

ALLOWED.

       SO ORDERED this the       f~     day of __X~v~/..,. J_____, 2021.



                                                   United States District Judge




        Case 5:21-cr-00101-D Document 39 Filed 07/29/21 Page 1 of 1
